150 S.E.2d 517 (1966)
268 N.C. 359
STATE
v.
Yandle J. CALLOWAY.
No. 256.
Supreme Court of North Carolina.
October 19, 1966.
*518 T. W. Bruton, Atty. Gen., Harry W. McGalliard, Deputy Atty. Gen., for the State.
Wm. H. Abernathy, Charlotte, for defendant appellant.
PER CURIAM:
The defendant's pleas of not guilty cast upon the State the burden of proving guilt beyond a reasonable doubt. The State's evidence was amply sufficient to go to the jury and to support the verdicts. The court was correct in overruling the motions to dismiss. The defendant pleaded not guilty and testified, contradicting the State's evidence on the essential elements of all the charges. This conflict in the testimony was for jury resolution.
On cross-examination, the defendant had admitted indictment, trial, and conviction in nine cases of purse snatching. After these damaging admissions he offered to testify that in all cases he appealed, obtained new trials, and was subsequently acquitted or the charges were dropped. On the solicitor's objection, Judge McLean excluded this testimony. The court committed prejudicial error in excluding the explanation that upon appeal all convictions were reversed and verdicts of not guilty entered or the cases dropped. For this error the defendant is entitled to a new trial on all charges.
New trials.